on petition for rehearing.
(May 31, 1907.)
AILSHIE, C. J.
After a re-examination of this case, we are still of the opinion that the judgment of the lower court must be reversed, but we have concluded that the interests of justice would be better served by granting a new trial than to direct findings and judgment as required by the original opinion herein. It has been argued by the attorneys for the respondents that since the complaint -in this case nowhere suggests that the mortgage sued upon is a renewal and continuation of the Taylor mortgage, that therefore a finding on that fact would be unsupported by the pleadings and void. In support of this position we are cited to 23 Cyc. 818. It must be conceded that the findings of fact should respond to the material issues made by the pleadings. While this is true, consideration must be had for the requirements of sections 4225 and 4226 of the Bevised Statutes. It is there provided that where the variance between the allegations in the pleadings and the proofs adduced is *337not such as to mislead the adverse party to his prejudice, the variance shall be disregarded. In such a case “the court may direct the fact to be found according to the evidence, or may order an immediate amendment.” If, however, the variance is such as to mislead the adverse party to his prejudice, “the court may order the pleading to be amended upon such terms as may be just.” It will, therefore, be seen that under the requirements of the foregoing provisions of the statute, the court is not powerless in such a case as this to do justice between the parties; In view of the fact that the intent of the parties in the execution of the $410 mortgage— that being the one sued on herein — must be the controlling consideration in determining whether or not this mortgage is prior or subsequent in point of right to the $3,900 mortgage, both parties should be given ample opportunity to produce their proofs on that point. Likewise in reference to the usurious character of the Taylor mortgage of which it is claimed this is a renewal. The defendants should be given a new trial and the opportunity of producing their proofs as to whether the original mortgage was fully purged of usury in the execution of the renewal mortgage. We are of the opinion that the ends of justice would be better sub-served by granting a new trial than for us to direct a judgment as heretofore indicated. The judgment of the lower court is reversed and a new trial is granted, and the cause is accordingly remanded.
Sullivan, J., concurs.